        Case: 3:20-cv-00550-jdp Document #: 1 Filed: 06/17/20 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN


VERONICA VALLIN
1431 Argall Ave
Beloit, WI 53511

                    Plaintiff,
                                                   Case No. 20-cv-550
      v.

DABDOUB CLEANING SERVICES, INC.
d/b/a IMPERIAL CLEANING SERVICE
37895 N. Cornell Rd
Beach Park, IL 60087

                    Defendant.


                                       COMPLAINT


      Plaintiff, Veronica Vallin, by her attorneys, Hawks Quindel, S.C., for her

Complaint against Defendant, Dabdoub Cleaning Services Inc. d/b/a Imperial

Cleaning Service, states as follows:

                            PRELIMINARY STATEMENT

      1.     Plaintiff has been employed by Defendant, Dabdoub Cleaning Services

Inc. d/b/a Imperial Cleaning Service (“Dabdoub Cleaning Services”), since 2010 as a

cleaner. During her employment, and within the three-year period preceding this

Complaint, Plaintiff worked in excess of 40 hours per workweek providing cleaning

and janitorial services at multiple buildings. However, she did not receive overtime

wages for all hours worked over 40 in a workweek. Plaintiff seeks payment of
        Case: 3:20-cv-00550-jdp Document #: 1 Filed: 06/17/20 Page 2 of 6



overtime wages, an equal amount in liquidated damages, and payment of attorney’s

fees and costs in bringing this action.

                                          PARTIES

      2.     Plaintiff, Veronica Vallin, is an adult resident of the state of Wisconsin.

At all times material to this matter, Vallin was an “employee” of Defendant as defined

by 29 U.S.C. § 203(e)(1). Vallin’s signed Consent Form is attached to this Complaint

as Exhibit A and is incorporated herein by reference.

      3.     Defendant, Dabdoub Cleaning Services Inc. d/b/a Imperial Cleaning

Service, is an Illinois corporation with its principal office at 37895 N. Cornell Rd,

Beach Park, IL 60087. Defendant’s registered agent for service of process is Diana

Dabdoub.

      4.     At all times relevant to this Complaint, Defendant was the “employer”

of Plaintiff within the meaning of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 203(d), and Wis. Stats. §§ 103.001(6) and 109.07(2).

      5.     At all times material to this Complaint, Defendant has employed more

than two employees.

      6.     Upon information and belief, at all times material to this Complaint,

Defendant has employees who are engaged in commerce.

      7.     Upon information and belief, at all times material to this Complaint,

Defendant has had an annual dollar volume of sales or business done of at least

$500,000.




                                             2
         Case: 3:20-cv-00550-jdp Document #: 1 Filed: 06/17/20 Page 3 of 6



                            JURISDICTION AND VENUE

       8.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331

in that Plaintiff’s claims arise under the FLSA, 29 U.S.C. § 201, et seq. The Court has

subject matter jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

       9.     Venue is proper in the Western District of Wisconsin under

28 U.S.C. § 1391 because Defendant operates a facility in this district and because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred

in this district.

                                   ALLEGATIONS

       10.    Defendant employed Plaintiff as a cleaner at Dabdoub Cleaning Services

starting in September 2018.

       11.    Plaintiff’s job duties involved cleaning different customer buildings.

       12.    Throughout her employment, Plaintiff recorded her time using a

timeclock.

       13.    Plaintiff regularly worked in excess of 40 hours in a single workweek for

Defendant.

       14.    On some occasions when Plaintiff worked more than 40 hours in a

workweek, Defendant gave her two paystubs for that pay period: one paying 40 hours

at her regular rate of pay, and the other paying any hours in excess of 40 for that pay

period, also at her regular rate of pay.

       15.    On other occasions, Plaintiff worked more than 40 hours in a workweek

and was paid for all hours worked at her regular rate of pay on a single pay stub.



                                           3
          Case: 3:20-cv-00550-jdp Document #: 1 Filed: 06/17/20 Page 4 of 6



         16.   Plaintiff was paid her regular rate of pay, without any overtime

premium, for hours worked in excess of 40 in a workweek.

         17.   Plaintiff’s regular rate of pay was $9.50 per hour from three years prior

to the filing of this lawsuit until April 2019.

         18.   On or around the week starting April 28, 2019, Plaintiff’s regular rate

of pay was $9.75 per hour.

                              CAUSE OF ACTION:
                       FAILURE TO PAY OVERTIME WAGES
                          IN VIOLATION OF THE FLSA

         19.   Plaintiff re-alleges and incorporates the preceding paragraphs as

though set forth here in full.

         20.   The FLSA, 29 U.S.C. § 207, requires each covered employer to

compensate all non-exempt employees at a rate of one and one-half times the regular

rate of pay for work performed in excess of 40 hours per workweek.

         21.   During her employment with Defendant, Plaintiff was classified as non-

exempt from overtime wages.

         22.   During her employment with Defendant, Plaintiff was paid on an hourly

basis.

         23.   During her employment with Defendant, Plaintiff was suffered and

permitted to work hours over 40 in a workweek for Defendant without receiving one

and one-half times her regular rate of pay for those overtime hours.




                                            4
        Case: 3:20-cv-00550-jdp Document #: 1 Filed: 06/17/20 Page 5 of 6



      24.    Defendant’s practices violate the provisions of the FLSA, including but

not limited to 29 U.S.C. § 207. As a result of these unlawful practices, Plaintiff has

suffered a wage loss.

      25.    Defendant knew or showed reckless disregard for the fact that it failed

to pay Plaintiff overtime wages in violation of the FLSA.

      26.    Plaintiff seeks damages in the amount of twice the unpaid overtime

wages earned during the statute of limitations as well as attorney’s fees and costs in

bringing this action, pursuant to 29 U.S.C. § 216(b).

                              REQUEST FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendant, awarding her:

      A.     The overtime compensation owed to Plaintiff under 29 U.S.C. § 207 for

the three-year time period prior to the commencement of this action;

      B.     A finding that Defendant’s actions were willful under 29 U.S.C. § 255;

      C.     Liquidated damages in an amount equal to the amount awarded to her

as overtime wage compensation, as provided in 29 U.S.C. § 216(b);

      D.     All attorney’s fees incurred by Plaintiff in prosecuting this action and

the costs of this action, as provided in 29 U.S.C. § 216(b); and

      E.     Such other legal or equitable relief as this Court deems just and

necessary to vindicate Plaintiffs’ rights under the FLSA.




                                           5
 Case: 3:20-cv-00550-jdp Document #: 1 Filed: 06/17/20 Page 6 of 6



Dated this 17th day of June, 2020.

                                HAWKS QUINDEL, S.C.
                                Attorneys for the Plaintiffs

                                By: /s/David C. Zoeller
                                David C. Zoeller, State Bar No. 1052017
                                Email: dzoeller@hq-law.com
                                Caitlin M. Madden, State Bar No. 1089238
                                Email: cmadden@hq-law.com
                                Vanessa A. Kuettel, State Bar No. 1088329
                                Email: vkuettel@hq-law.com
                                409 East Main Street
                                Post Office Box 2155
                                Madison, Wisconsin 53701-2155
                                Telephone: (608) 257-0040
                                Facsimile: (608) 256-0236




                                     6
